NOT FOR PUBLICATION                  FILED
                 UNITED STATES COURT OF APPEALS               JUN 27 2017
                                                          MOLLY C. DWYER, CLERK
                        FOR THE NINTH CIRCUIT              U.S. COURT OF APPEALS




MOUNTAIN WEST HOLDING CO., INC.,        No.   14-36097

             Plaintiff-Appellant,       D.C. No. 1:13-cv-00049-DLC

 v.
                                        ORDER AMENDING
THE STATE OF MONTANA; et al.,

             Defendants-Appellees,

and

PATTI MCCUBBINS, MDT’s Civil Rights
Bureau Chief and DBE Liaison Officer;
named only in her official capacity,

             Defendant.


MOUNTAIN WEST HOLDING CO., INC.,        No.   15-35003

             Plaintiff-Appellee,        D.C. No. 1:13-cv-00049-DLC

 v.

THE STATE OF MONTANA; et al.,

             Defendants-Appellants,

and
PATTI MCCUBBINS, MDT’s Civil Rights
Bureau Chief and DBE Liaison Officer;
named only in her official capacity,

                  Defendant.



Before: LEAVY and FRIEDLAND, Circuit Judges, and BENITEZ,* District
Judge.

         The final sentence on page 5, paragraph 3 of the Memorandum Disposition

filed on May 16, 2017 is amended to read as follows: “Although the report was

authenticated after it was filed, the district court made a reasonable decision to

admit and consider it, and it seems Montana suffered no prejudice as a result.”

         With that amendment, the panel unanimously votes to deny the petition for

panel rehearing. Judge Friedland has voted to deny the petition for rehearing en

banc. Judges Leavy and Benitez recommend denial of the petition for rehearing en

banc. The full court has been advised of the petition for rehearing en banc, and no

judge has requested a vote on whether to rehear the matter en banc. Fed. R. App.

P. 35.

         The petitions for rehearing and rehearing en banc are DENIED. No further

petitions shall be entertained.




         *
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
      Mountain West Holding Company’s request to designate the Memorandum

Disposition for publication is also DENIED.